 

i
UNITED STATES DISTRICT COURT = cape l
SOUTHERN DISTRICT OF NEW YORK |, a y |
pene eee nee eee eee eee ne een e eee eee nen x + me io [2 -_ Z
JAY KOSACK, i . | a [LE 4
Plaintiff, 14 CIVIL 9605 (VB)
-against- JUDGMENT

ENTERGY NUCLEAR OPERATIONS, INC.,,
Defendant.

It is hereby ORDERED, ADJUDGED AND DECREED: That after a Jury

Trial before the Honorable Vincent L. Briccetti, United States District Judge, the jury having

returned a verdict in favor of Defendant, and the Complaint is hereby dismissed.

Wha Plaing,
DATED: New=¥esk, New York
December G , 2019

RUBY J. KRAJICK

   

 

So Ordered: Clerk of Court

Juul | my

U.S.D.J. Deputy Clerk

 

 
